DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Yang (US 2018/0176344 A1) discloses generating and communicating transport blocks. Generating a transport block including a plurality of service data units and a corresponding plurality of media access control sub-headers. Each media access control sub-header is defined adjacent to the corresponding service data unit in the transport block. The transport block further includes a media access control (MAC) control element having a separate corresponding media access control sub-header. The MAC control element and corresponding media access control sub-header are defined at one of a beginning and an end of the transport block. The method further includes transmitting the transport block to a device. Yang does not explicitly disclose generating a data packet of a preset format according to n data units and attribute information of each data unit, wherein the attribute information comprises transmission channel information and a data length of the each data unit, n>2; and transmitting the data packet to a receiving end, wherein the data packet comprises header information and the n data units, and at least one piece of the header information is generated according to same information in attribute information of at least two of the data units. wherein the data packet comprises i data unit sets, each data unit set comprises j data unit subsets, each data unit subset .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3, 8, 12, and 20-32 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476